ALMB 3 (Rev 12/17)




                                                          United States Bankruptcy Court
                                                            Middle District of Alabama



    IN RE: Yoshika Shorltaye Edwards                                                                      CASE No.



                                       Debtor(s)


                                                                          CHAPTER 13 PLAN
                                                                      Date       3/20/2019

                                                                     FI   Check If Amended Plan

     1. NOTICES
        1.1. Creditor Notices
       CREDITOR'S RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to you, and
       discuss them with your attorney.

       TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to the
        date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

        PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not bar the
        debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the allowance or
        disallowance of the amount of the creditor's claim, but it does control how the claim will be paid under the plan.

                     A limit on the amount of a secured claim which may result in a partial payment or no
        1.1.1        payment at all to the secured creditor, set out in paragraph 5.1. If the Included box is
                     checked, the plan must be served on the affected creditor. Rule 3012, F.R. Bankr. P.
                                                                                                                   1:1   IncludedNot Included


                 -   Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,
        1.1.2        set out in paragraph 6. If the Included box is checked, the plan must be served on the              Included   Not Included
                     affected creditor. Rule 4003, F.R. Bankr. P.


    F--1 -1 .3
                     Nonstandard provisions, set out in paragraph 17.                                                  JIncluded    Not Included



     2. PAYMENT AND ILE NGTH OFPLAN

       Debtor shall pay              $60.00           per bi-week                to the chapter 13 trustee beginning

       The length of the plan is             60        months. Other payment provisions:




     3. FILING FEES

       The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:
       O     Filing fee paid in full directly to the clerk of court with the petition.

       O     Filing fee is being paid in installments directly to the clerk of court.

       El    Filing fee is being paid in installments through this plan as follows:
                 Total filing fee:                                                                         $310.00
                 Initial installment paid with filing of petition:                                          $ 1 .00
                 Remaining balance to be paid through the chapter 13 plan:                                 $ 309.00




                                                                               Page] of4

                  Case 19-30763                Doc 6         Filed 03/20/19           Entered 03/20/19 13:18:22                Desc Main
                                                                Document              Page 1 of 4
ALMB 3 (Rev 12/17)




    4. ATTORNEY'S FEES FOR DEBTOR'S BANKRUPTCY COUNSEL

       The following attorney's fees shall be paid through the debtor's plan payments:
       Total attorney fee:                                                                            $3,500.00
       Amount paid by the debtor directly to attorney prior to filing:
       Net attorney fee being paid through the chapter 13 plan disbursements:                         $3,500.00


    S. SECURED CLAIMS

       5.1 SECURED CLAIM S PA ID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL


           E1     None.



       5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
           The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
           security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
           date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee make
           adequate protection payments prior to the confirmation of this plan pursuant to 11 U.S.C. § 1326(a)(1) to the following creditors
            indicated below holding a purchase money security interest in personal property. Only those creditors entitled to 11 U.S.C. §
            1326(a)(1) adequate protection payments will receive pre-confirmation payments through the debtor's payments to the trustee.
           The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in personal
            property consistent with the trustee's distribution process and only after the timely filing of proofs of claim by such creditors. The
           trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection payments. Pre-confirmation
            adequate protection payments shall be applied to the principal of the creditor's claim. Upon confirmation of this plan, all secured
            creditzrs will receive adequate protection payments as set out below along with the payment of the debtor's attorney's fees. At
            such time as the debtor's attorney's fees have been paid in full, creditors' claims shall be paid the specified monthly plan
            payments on the terms and conditions listed below as required under 11 U.S.C. § 1325(a)(5). claims being paid under this
            section of the plan will not be affected by 11 U.S.C. § 506 and will be paid pursuant toll U.S.C. § 1325(a)(5).

                                                                                                                         §1326
                                                                                                                          PMSI               Specified
                                                                           Amount     Of                      Interest            AdeqProt
                                             Collateral Description                        Collateral Value                                  Monthly
                                                                                                                                    Pymt
                                                                                                                          Prot?              Payment
                                                                                                                         YesINo

                                                                                                                                             $



     6. LIEN AVOIDANCE


        EE1    None.


     7. StLRENDERED PROPERTY
        The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to
        surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an amended
        proof of claim reflecting nny deficiency balance remaining following surrender, if applicable, is filed by such creditor.




   E
     8. CURING DEFAULTS
         Pursuant to 11 U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee shall
         pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of default to
         be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage listed herein
         is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this plan to cure the
         default.


                                                                         Page 2 of4

               Case 19-30763              Doc 6        Filed 03/20/19             Entered 03/20/19 13:18:22                  Desc Main
                                                          Document                Page 2 of 4
ALMB 3 (Rev




                                     Creditor                   I       CoIla#&IscxpLjL
                                                                                                         Amount of        1!tere_
                                                                                                                       ..,, Lt



              I_                                                                                    Is                  I-        % Ls
     9. DIR E CT_PAYMENTS
        The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall make
        all 11 U.S. C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the terms of the
        contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the terms of the
        contract following the confirmation of the debtor's plan.

                                                                                                  Value of         Date Payment to       Direct Payment
                           Credloi                  Collateral Description       Amount of Debt
                                                                                                  Collateral           Resume                Amount



   0
     10. LONG-TERMDEBTSMAINTAINED THROUGH PLAN
         The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan, the
         trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee shall
         commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution process
         and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28
         U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set out below
         along with the payment of the debtor's attorney's fees. Unless otherwise ordered by the court, the amounts listed on a proof of
         claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of payment
         change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed below as to
         the curr" ' -,lInent payment. In the absence of a contrary claim timely filed, the amounts stated below are controlling.


                                                                                                           nt of
                                                                    Collateral Description          Am,:              Collateral Value          Payment



   I
     11. DOMESTIC SUPPORTOBLIGATIONS


         EEIi      None.


     12. PRIORITYCLAIMS (Excluding Domestic Support Obligations)
         The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
         otherwise. See 11 U.S.C. § 1322(b)(10).




     13. gXJIQRY CONTRACTS AND UNEXPIRED LEASES
         ExecJtory contracts and unexpired leases receive the following designated treatment. For all executory contracts and unexpired
         leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. § 1326 adequate
         protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed, following the
         confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant to the terms of
         the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected contracts or leases. Any
         claim submitted by such creditor will receive no distribution under this plan until an amended proof of claim reflecting any
         deficiency balance remaining following rejection, if applicable, is filed by such creditor.



                                                                             Page 3 of4

                   Case 19-30763                Doc 6    Filed 03/20/19              Entered 03/20/19 13:18:22                  Desc Main
                                                            Document                 Page 3 of 4
ALMB 3 l




                                                                         Collateral Description                      Reject                      Assume


       I

                                                               H
     14.ECIALLY CLASSIFIED UNSECURED C LA IMS
         The following claims shall be paid as specially classified unsecured claims and shall receive the following designated treatment:

                                                                                                         of Debt to bej
                                                                                                                          Interest Rate        Monthly Payment
                                                                                                         lv Classd

                                                                                                                                          Is

     15. UNSECURED CLAIMS

           EE1     POT Plan: Allowed non-priority unsecured claims shall be paid through pro rata participation of $ 3,500
                    for the benefit of unsecured creditors, or until all allowed claims are paid in full.

           If the selected plans dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
           cisposabie income for the applicable commitment period for the benefit of unsecured creditors as required by
           ii U.S.C. § 1325(b).

    16. 9 1HERKAN PR OVISIONS
           (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all payments
           under this plan unless specified in paragraph 6.

           (b) Vesting of Property of the Estate:

                   Prcoety of the estate shall remain property of the estate subsequent to confirmation of this plan.

                 All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall
                 remain in the debtors possession and control. Subject to the requirements of 11 U.S.C. § 363, the debtor shall have use of
                 property of the estate.

           (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the debtor
           the customary monthly notices or coupons notwithstanding the automatic stay.


     17. MONSTi NDARD PROVISIONS


            IIE]    None.

     18. SIGNATURES OF DEBTOR AND DEBTORS ATTORNEY
          If the deotor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor's signature is
          optional. The debtor's attorney, if any, must sign below.

           /slYosnika Shontaye Edwards
           'S—
             ign91_u_r& of Debtor                                                          Sig tureof Joint Debtor

           Executed on         3120/2019                                                   Executed on




           Is/Gary A C. Backus                                                             Executed on        3/20/2019
                9I151 Attorney for Debtor(s)



     By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions in
     this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions included in
     paragraph 17.

                                                                             Page 4 of 4

                   Case 19-30763             Doc 6        Filed 03/20/19              Entered 03/20/19 13:18:22                      Desc Main
                                                             Document                 Page 4 of 4
